Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.540 Filed 08/20/19 Page 1 of 44




                                  Exhibit 6
                            List of Missing Items
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.541 Filed 08/20/19 Page 2 of 44



PROOF TOTAL = 11,622.29
PROOF2 TOTAL = 11,047.95 (+/-$11,095.00) est.dvd
MUSIC CDS = 1,987.81
MISCSTUFF = 4,282.67
TOTAL = 28,940.72 money spent- 40,035.72 replacement cost.
(All receipts that I have have been included, any receipts for items I don't
have were in packed moving boxes in parents residence)

VHS
(all proof lawyer letter [i.e. sent to my lawyer as list of my property during
divorce] "PROOFLL" unless otherwise marked, PROOF is proof of purchase from
AdultDVDMarketplace)
1. Head Waitress PROOFLL
2. The Chameleon PROOFLL
3. Sound of Love PROOFLL
4. Riot Girls In Sin City PROOFLL
5. Zazel PROOFLL
6. Load Warriors PROOFLL
7. Taboo 12 PROOFLL
8. Babes Illustrated 3 PROOFLL
9. University Co-Eds 25 PROOFLL
10. Numbered Cassette (video age 4 movies on 1 comp) PROOFLL
11. Passages 1 PROOFLL
12. Main Course PROOFLL
13. Amateurs PROOFLL
14. Caligula PROOFLL
15. Juicy Sex Scandals PROOFLL
16. Prince of Lies PROOFLL
17. Pump Fiction PROOFLL
18. Lesbians In Tight Shorts PROOFLL
19. Pussycat Galore PROOFLL
20. Models PROOFLL
21. Miss Piggy PROOFLL
22. Parted Lips PROOFLL
23. Best of Penthouse 7 PROOFLL
24. Debbie Does Dallas PROOFLL
25. Behind The Green Door PROOFLL
26. First Time Ever! PROOFLL
27. Frisky Business PROOFLL
28. Texas Dildo Masquerade PROOFLL
29. Marriage And Other Four Letter Words PROOFLL
30. Star Angel                 PROOF RECEIPT       23.95
31. The Fluffer pt. 2 PROOFLL
32. Hollywood Hooters PROOFLL
33. South Central Hookers 3 PROOFLL
34. Growing Up PROOFLL
35. Great Sexpectations PROOFLL
36. Alice In Wonderland PROOFLL
37. Hot Blooded PROOFLL
38. Devil In Miss Jones 2 PROOFLL
39. 1001 Erotic Nights           PROOF RECEIPT      9.95
40. Seduction of Jill Kelly
41. Bubblegum
42. Ultimate Horse
43. Flip of A Coin
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.542 Filed 08/20/19 Page 3 of 44



44.   Strassenflirt
45.   Body Magic
46.   Twin Cheeks 4
47.   Older Women Eat Pussy PROOFLL
48.   Designs On Women
49.   Goin Deep
50.   Muff Divers Delight
51.   Elegant Bargaim
52.   Nineteen 27
53.   In My Box
54.   Sex Merchants
55.   Lover's Trance
56.   Magic Touch
57.   Roadside Sluts 7
58.   Up The Wazoo
59.   C6H Comp. (Video Age)
60.   Killer Looks PROOFLL
61.   Friday The 13th A Nude Beginning
62.   Les Interdits
63.   Good Girls of Godiva High           PROOF RECEIPT        12.95 PROOFLL
64.   Possessions PROOFLL
65.   Black Silk Stockings
66.   Can't Get Enough Dog
67.   Lonesome Ladies 1
68.   Tracy I Love You
69.   Some Kind of Woman
70.   Forbidden Farrah
71.   Bashful Blonde PROOFLL
72.   Tight Places
73.   Reds
74.   Natural Assets
75.   Shame
76.   Olivia
77.   California Cocksuckers
78.   Knocked Up Nymphos
79.   Hot Days And Dirty Nights
80.   Fuck My Ass Please 8
81.   Between Her Thighs
82.   Sorority Sex Kittens 1 PROOFLL
83.   Hills Have Thighs
84.   Big Bad Grannys PROOFLL
85.   Only With A Married Woman
86.   Route 69
87.   Phoenix 2
88.   Bedeviled
89.   Pleasure Seekers
90.   All of Me PROOFLL
91.   Shay's Sweet Shop
92.   Operation: Centerfold
93.   Dumb Blonde PROOFLL
94.   Couch Therapy
95.   Beest of Alicia Monet 1
96.   Best of International Lesbian Affair 2
97.   Sex And The Single Girl
98.   Hard For Lard
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.543 Filed 08/20/19 Page 4 of 44



99. Mummy 3
100. Miss Orgasma
101. Lunar Lust PROOFLL
102. Hard To Thrill PROOFLL
103. Taboo 16 PROOFLL
104. Nineteen 22 PROOFLL
105. Fuck Em All 2
106. Sisters
107. Anal Maniacs 5
108. Thrust Fault
109. Secret Lives
110. LN566 (Hustler comp)
111. Centerfold
112. Gorgeous
113. Blue Dahlia
114. Lethal Woman PROOFLL
115. Shooting Star
116. Talk Dirty To Me 13
117. California Cocksuckers 2
118. Andrew Blake's Girls
119. Carnal Coed Confessions 4
120. Sinnocence
121. Becoming Wet
122. Generation Sex 2
123. X Factor
124. Oriental Taboo 1 PROOFLL
125. Robofox                         PROOF RECEIPT    FREE WITH PURCHASE, EST.
9.94
126. Muffy The Vampire Layer         PROOF RECEIPT     10.94
127. Hot Chicks Do L.A.
128. Nothing To Hide Part 3
129. Love Couch
130. Raising Kane
131. Europes A Poppin
132. Old Wave Hookers
133. Fetish
134. Babysitter
135. Satyr PROOFLL
136. Taboo PROOFLL
137. Taboo 2 PROOFLL
138. Psychosexuals 1
139. Feds In Bed PROOFLL
140. Girl's Who...Up Ass 11 PROOFLL
141. V The Hot One PROOFLL
142. Things Change: My First Time          PROOF RECEIPT     12.95
143. Daisy May
144. Cheatin' PROOFLL
145. Made In Germany                PROOF RECEIPT:    10.94
146. The Box PROOFLL
147. Seduced By The Flames
148. Girl Scout
149. Channel 69 part 2 PROOFLL
150. Blazing Boners
151. Ass Attack PROOFLL
152. Live Bait 4 PROOFLL
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.544 Filed 08/20/19 Page 5 of 44



153.   Win-A-Date
154.   Gang Bang Fury PROOFLL
155.   Sexy Euro Girls PROOFLL
156.   Sex Tribe
157.   Anal Woman 2 PROOFLL
158.   Living Doll
159.   Up R Class PROOFLL
160.   Girls And Guns
161.   Looks Like A Million PROOFLL
162.   Carribean Vacation
163.   Crybaby
164.   Capn Mongo's Porno Playhouse
165.   Radioactive Sluts From Hell
166.   Casual Lies
167.   Assent of a Woman
168.   Buda tape 1
169.   Invisible Lover
170.   Black Call Girls
171.   White Hot PROOFLL
172.   Fuck Frenzy 7
173.   Debbie For President
174.   Hey, My Grandma Is A Whore 3 PROOFLL
175.   Eye of the Tigress
176.   Big Bust Babes 28 PROOFLL
177.   Un-natural Sex 12 PROOFLL
178.   Working Girl
179.   Chasin' The 50's PROOFLL
180.   Assman 19 PROOFLL
181.   Perverted POV 2 PROOFLL
182.   Booty Talk 34 PROOFLL
183.   Club Kink
184.   G Strings And Bobby Sox
185.   Liasions of Lust
186.   Cheeks 11
187.   Sweet Hitch Hiker
188.   Finger Licken Good 4
189.   Masquerade
190.   Over Sixty 2 PROOFLL
191.   Nineteen 29
192.   Sorority Babes
193.   Senior Squirters 4
194.   Grandma's In Woodyland 2 PROOFLL
195.   Sweet Encounters
196.   Flesh Hunter 4 PROOFLL
197.   Grumpy Old Women PROOFLL
198.   Jailhouse Sadie
199.   Shear Sextasy PROOFLL
200.   New Girls 2 PROOFLL
201.   Wet Dream On Elm Street
202.   Eighteen 5 PROOFLL
203.   Circus of Sex 1
204.   A2M 2 PROOFLL
205.   Girls Who SC and EC 6
206.   Young Lover
207.   Bedroom Eyes
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.545 Filed 08/20/19 Page 6 of 44



208.   Wildheart
209.   North Pole 7 PROOFLL
210.   Tailspin 1
211.   Sexhibition 2
212.   China Cat
213.   Beautiful Girls 11 PROOFLL
214.   Secrets PROOFLL
215.   Extremely Bad Things
216.   Princess of Thieves PROOFLL
217.   Wet Weekend PROOFLL
218.   My Oral Obsession
219.   Venom 7
220.   Family Heat
221.   Babes Illustrated 7
222.   Heartfelt 2
223.   Street Whore
224.   Stuffin Young Muffins
225.   Goddesses
226.   Deep Inside Farrah 2
227.   Please 10
228.   Cold Feet
229.   Mission Erotica
230.   Red
231.   Runaway Butts 7
232.   Naked City
233.   Runway
234.   Sex Shooter
235.   Porn Again
236.   The Promise
237.   No Man's Land 27
238.   Sweat Shop 2
239.   Sexual Compulsion
240.   Titty Mania 5
241.   Laura
242.   Slant Eye For The Straight Guy PROOFLL
243.   Priceless
244.   Mouthing Off
245.   Stacy Nichols Remembered
246.   Voyeur 20
247.   Arcade
248.   Naturally Perfect
249.   Cheerleader Nurses
250.   More Precious Than Gold
251.   Affair DuJour
252.   Rain Woman 15
253.   Assylum
254.   Voyeur 27
255.   Eve's Gift
256.   Sexy Dolls
257.   Sweet Loads 5
258.   Sweet Loads 7
259.   Busted
260.   Forever Night
261.   Jenna Loves Rocco
262.   Adult Video Nudes
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.546 Filed 08/20/19 Page 7 of 44



263.   Scenes From A Bar
264.   No Regrets
265.   Nurse Shanna
266.   Cab Rides 5
267.   Bawdy And Soul
268.   69th Sense
269.   Toilet Tarts
270.   Snatched To The Future
271.   Anal Encounter 5
272.   Strange Behavior PROOF
273.   Pushover
274.   Cycle Sluts
275.   Where The Boys Aren't 4
276.   Cherry Truckers PROOFLL
277.   Blue Girl From Planet X
278.   Lesbian Piss Party
279.   Inside Asta PROOFLL
280.   Pussy Galore
281.   My Bare Lady
282.   Lacey's Secret PROOFLL
283.   Skin Flicks
284.   Hotel California
285.   Girls In Heat
286.   Chasin' Pink
287.   Streamers
288.   Euro Trash
289:   Asia Carrera
290.   Bankable
291.   F.A.B.'s 3
292.   Sunset's Sizzlers PROOFLL
293.   Hotel Lovejoy PROOFLL
294.   Inside Porn
295.   Ladies Room
296.   Dungeon Dykes
297.   Anal Plaything 2 PROOFLL
298.   Dirty Weekend
299.   Girls Who Screw Girls
300.   Night Shift 3
301.   French Kiss PROOFLL
302.   Club Erotica
303.   Sex Trek PROOFLL
304.   Tramps PROOFLL
305.   Barely Nineteen 2 PROOFLL
306.   Telephone Expose
307.   Cum Swapping Sluts 2 PROOFLL
308.   Oriental Taboo 3 PROOFLL
309.   Nicole Stanton Story pt. 2
310.   Only The A Hole 9
311.   Blue Movie
312.   Sleaze PROOFLL
313.   Ripe 4
314.   Sweet And Low
315.   Spread The Wealth
316.   Desire
317.   Thunder And Lightning
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.547 Filed 08/20/19 Page 8 of 44



318.   Sinboy 1
319.   Young Stuff 6
320.   Klimaxx
321.   Unashamed
322.   Intrigue
323.   Oriental Taboo 4 PROOFLL
324.   XXXanadu
325.   Intimate Strangers PROOFLL
326.   Pregnant
327.   Ebony Does Ivory 9
328.   Hooters
329.   Tatiana 3
330.   Powebone
331.   Drop Sex PROOFLL
332.   Other Side of Julie PROOFLL
333.   Time Machine
334.   Hollywood Vice
335.   Taped College Confessions 5
336.   40 Something And Still Hot
337.   Bad Wives PROOFLL
338.   Sexed                           PROOF RECEIPT            $9.94
339.   Maneaters
340.   Art of Sex
341.   Girls Club
342.   Black Chilli
343.   31 Girl Pick Up PROOFLL
344.   On Trial 3 PROOFLL
345.   On The Come Line
346.   Picture Perfect
347.   Maxine                          PROOF RECEIPT     9.95
348.   Golden Touch PROOFLL
349.   Perverse Desires
350.   Sin-A-Bun
351.   Older Wiser Sexier PROOFLL
352.   The Perfect Pair
353.   Asians Over 40 PROOFLL
354.   Little Shop of Whores PROOFLL    PROOF RECEIPT    9.94
355.   Hustlers
356.   Wild Things 2 PROOFLL
357.   Oriental Taboo 2 PROOFLL
358.   Val Gals PROOFLL
359.   Extreme Pleasures
360.   Sins of the Flesh PROOFLL
361.   Spinners 2
362.   Jane Bond Vs. Octopussy PROOF
363.   Like Mother Like Daughter
364.   Best of Regine Bardot
365.   Temple of Poon
366.   Oriental Taboo 12 PROOFLL
367.   Virgin Dreams
368.   Jane Bond Vs. Thunderballs
369.   Smooth Ride
370.   Lingerie Gallery
371.   Layovers
372.   Night Dreams PROOFLL
 Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.548 Filed 08/20/19 Page 9 of 44



373.   Society Affairs
374.   Delicious
375.   Euro Nymphs
376.   Bust A Nut In Grandma's Butt
377.   Flash Flood 4
378.   University Coeds 24
379.   Heart And Soul
380.   Competant People PROOFLL
381.   3AM
382.   I Swear Im 18 #8 PROOFLL
383.   Dirty Little Perverts 2
384.   Golden Lotus
385.   Cafe Flesh 2 PROOFLL
386.   Erotic Penetration
387.   Night of the Vampires
388.   Felines
389.   Beach Blondes
390.   Wild Cat
391.   Hollywood Hustle    PROOF STICKER
392.   Fat Beach Patrol PROOFLL
393.   Spank Me
394.   The Watcher
395.   Nobody's Lookin' PROOFLL
396.   American Bukkake 11 or 2
397.   18 Young And Tight 5
398.   Nice Girls Do Anal Too PROOFLL
399.   Pyromaniac
400.   Heetseekers PROOFLL
401.   Sorority Sex Kittens 2 PROOFLL
402.   Missionary Position Impossible 2
403.   Deep Cheeks
404.   Rocket Girls PROOFLL
405.   Exposed
406.   Blow Dry
407.   University Coeds 23
408.   The Show
409.   Best of Ready To Drop PROOFLL
410.   Real Tickets 1
411.   Pornocopia 7
412.   Girlfriends
413.   Anal Rama 2 or 7 PROOFLL
414.   Slurp 12 PROOFLL
415.   Czech Perfect
416.   Wicked Temptress
417:   Sex Secrets of A Mistress
418:   Passages 4 PROOFLL
419.   Nothing To Hide part 4
420:   Buda tape 2
421:   Jane Bond Vs. Goldenrod
422:   Bodyslammin' 1 PROOFLL
423:   Channel 69 part 1 PROOFLL
424:   On Trial 1 PROOFLL
425:   On Trial 2 PROOFLL
426:   Tight Ass PROOFLL
427:   The Show Pt. 2 PROOFLL
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.549 Filed 08/20/19 Page 10 of 44



428: Jane Bond Vs. Thunderthighhs PROOFLL

DVD:

1: Invitation to Ruin PROOF
2. Thought You'd Never Ask PROOF
3. Corruption PROOF
4. Midnight Heat PROOF
5. Cosmopolitan Girls PROOF
6. Playful Girls PROOF
7. Sweet Dreams Susan PROOF
8. Calendar Girl PROOF
9. Hard Soap, Hard Soap PROOF
10. Wedding PROOF
11. Ball Game PROOF
12. Naughty Girls Need Love Too PROOF
13. Genital Hospital PROOF
14. Night Magic PROOF
15. Babysitting the Baumgarteners disc 1. PROOF
16 Babysitting The Baumgarteners disc 2 PROOF
16. Scandal In The Mansion PROOF
17. Penetration 2 PROOF
18. Mascara PROOF
19. Coming Home disc 1 PROOF
20. Coming Home disc 2 PROOF
21. I Love This Business PROOF
22. Far Away PROOF
23. Puss N' Boots PROOF
24. Blue Light Project PROOF
25. Borderline PROOF
26. Filthy Rich PROOF
27. Dream Quest PROOF
28. Titty Slickers PROOF
29. Sweetie Baby PROOF
30. Highway #2 PROOF
31. Dirty Secrets
32. Mona
33. Dirty Letters PROOF
34. Young Students PROOF
35. Plato's Retreat West PROOF
36. Bare Stage PROOF
37. Sexaholics PROOF
38. Blue Ecstacy PROOF
39. Pornographic Priestess PROOF
40. Sex Star PROOF
41. Seekers PROOF
42. Big Tits Peeping Tom PROOF
43. Head Lock PROOF
44. Sissy's Hot Summer PROOF
45. Broadway Fanny Rose PROOF
46. Coming In Style PROOF
47. Little Miss Innocence PROOF
48. I'm Too Sexy PROOF
49. Lost In Paradise PROOF
50. Inner Blues PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.550 Filed 08/20/19 Page 11 of 44



51. In A Crystal Fantasy PROOF
52. Ktsx 69 PROOF
53. Outback Assignment PROOF
54. Smoke Screen PROOF
55. Slip Up PROOF
56. Swap Meet PROOF
57. Private Practice PROOF
58. Hidden Fantasies PROOF
59. Foolish Pleasure PROOF
60. Dial A For Anal PROOF
61. Flasher PROOF
62. House of Lust PROOF
63. Exposure PROOF
64. Fever PROOF
65. Busty Wrestling Babes PROOF
66. The Outlaw PROOF
67: Stolen Kisses PROOF
68. Mad Sex PROOF
69. Sorority Sweethearts PROOF
70. Super Sluts of Wrestling PROOF
71. Starr PROOF
72. Love Hurts PROOF
73. Bring On The Virgins PROOF
74. The Mistress PROOF
75. Moments of Love PROOF
76. Money Hole PROOF
77. True Crimes of Passion PROOF
78. Red Hot Roadrunner PROOF
79. Rising Star PROOF
80. Thanks For The Mammaries PROOF
81. Constant Craving PROOF
82. Blow Off PROOF
83. Blue Ice PROOF
84. Coming of Angels PROOF
85. Black Dynasty PROOF
86. Depraved Innocent PROOF
87. Love Button PROOF
88. Back To Nature PROOF
89. Vote Pink PROOF
90. Practice Makes Perfect PROOF
91. First Impulse PROOF
92. Caddy Shack Up PROOF
93. New Devil In Miss Jones disc 1 PROOF
94. New Devil In Miss Jones disc 2 PROOF
95. New Devil In Miss Jones disc 3 PROOF
96. Porked PROOF
97. Lucky Stiff PROOF
98. The Morning After PROOF
99. Defiance PROOF
100: Pastries PROOF
101: Blonde Ambition PROOF
102. I Believe in Love pts. 1 and 2 PROOF
103. Sperminator PROOF
104. Wolf's Tail disc 1 PROOF
105. Wolf's Tail disc 2 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.551 Filed 08/20/19 Page 12 of 44



106.   Bon Appetit PROOF
107.   Fascination PROOF
108.   Satin Suite PROOF
109.   Debbie Does Dallas Again disc 1 PROOF
110.   Debbie Does Dallas Again disc 2 PROOF
111.   Debbie Does Dallas Again disc 3 PROOF
112.   Love In Arrangement PROOF
113.   Luscious PROOF
114.   Delicious PROOF
115:   Stray Cats PROOF
116:   Twilight Zone Parody PROOF
117:   Blaze PROOF
118:   Sexbusters PROOF
119:   Randy The Electric Lady PROOF
120:   Hot Lunch PROOF
121.   Silver Screen Confidential PROOF
122:   American Pie PROOF
123.   Blonde Bombshell PROOF
124.   Any Dorm In A Storm PROOF
125.   Big Wet Brazillian Asses 7 PROOF
126.   Big Wet Brazillian Asses 10 PROOF
127.   Big Wet Brazillian Asses 6 PROOF
128.   Big Wet Brazillian Asses 9 PROOF
129.   Big Wet Brazillian Asses 3 PROOF
130.   Big Wet Brazillian Asses 4 PROOF
131.   Big Wet Brazillian Asses 5 PROOF
132.   Big Wet Brazillian Asses 8 PROOF
133.   Deep Throat 2 PROOF
134:   Samantha And The Deep Throat Girls PROOF
135.   Marissa PROOF
136.   The Adultress PROOF
137.   In Love PROOF
138.   Dr. Truth PROOF
139.   The Analizer PROOF
140.   Brenda Back To Beverly Hills PROOF
141.   Star Gazers PROOF
142.   Deep Throat Fantasies PROOF
143.   Angela In Wonderland PROOF
144.   Brief Affair PROOF
145.   Lust Inferno PROOF
146:   Hotel Sweets PROOF
147.   Parting Shots PROOF
148.   Perils of Paula PROOF
149.   My Way PROOF
150.   Perscription for Passion PROOF
151.   Barbi-Q and Little Fawn PROOF
152.   Women At Play PROOF
153.   xdreams PROOF
154.   Slip Into Silk PROOF
155.   Laid Off PROOF
156.   Tell Me What To Do PROOF
157.   Girls of Hollywood Hills PROOF
158.   Liquid Love PROOF
159.   Fast Forward PROOF
160.   Taxi Girls 4 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.552 Filed 08/20/19 Page 13 of 44



161.   Hot Nights and Hard Bodies PROOF
162.   Temptations of The Flesh PROOF
163.   Educating Tricia PROOF
164.   Tasty PROOF
165.   Backdoor Club PROOF
166.   I'll Do Anything But... PROOF
167.   Plan 69 From Outer Space PROOF
168.   Love Nest PROOF
169.   Private Dancer PROOF
170.   Serviced With A Smile PROOF
171.   Silence of the Gams PROOF
172.   Big Orgy PROOF
173.   Young Nympho PROOF
174.   Sticky Situation PROOF
175.   Bedside Manor PROOF
176.   Our Dinner With Andrea PROOF
177.   Call Girl PROOF
178.   Touchables PROOF
179:   Throbbin' Hood PROOF
180.   Naked Fugitive PROOF
181.   On The Loose PROOF
182.   Surfside Sex PROOF
183.   Supertramp PROOF
184.   Use It Or Lose It PROOF
185.   Undercovers PROOF
186.   Virgin Cheeks PROOF
187.   Seduced PROOF
188:   Puttin' Out PROOF
189.   Oriental Jade PROOF
190:   All American Girls PROOF
191.   Outlaw Ladies 2 PROOF
192.   Naughty Neighbors PROOF
193.   Luv Game PROOF
194.   Campus Cuties PROOF
195.   Sex Games PROOF
196.   Secret Party PROOF
197.   Saddle Tramp PROOF
198.   Anything That Moves PROOF
199.   Inertia PROOF
200.   Ancient Secrets of the Kama Sutra PROOF
201.   The Other Woman PROOF
202.   Phone Mates PROOF
203.   Now or Never PROOF
204.   Dominoes PROOF
205.   Moxie PROOF
206.   Good Things PROOF
207.   One Way Out PROOF
208.   Coming Together PROOF
209.   Fashion Passion PROOF
210.   Games Women Play PROOF
211.   Happy Ending PROOF
212.   Sacremento Chronicles PROOF
213.   Portrait In Blue PROOF
214.   Yours Truly PROOF
215.   Rise PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.553 Filed 08/20/19 Page 14 of 44



216.   Polarity PROOF
217.   Mouth PROOF
218.   Duality PROOF
219.   Crescendo 2012 PROOF
220.   Compulsion PROOF
221.   Adore PROOF
222.   Aftermath PROOF
223.   Anything PROOF
224.   The Arrangement PROOF
225.   Bad Kitty PROOF
226.   Porn-O-Matic 2000 PROOF
227.   Frosted PROOF
228.   Illicit PROOF
229.   Loveless PROOF
230.   Round She Goes PROOF
231.   Wet Nurse PROOF
232.   Vision PROOF
233.   Vixen PROOF
234.   Vicious Streak PROOF
235.   Unfinished PROOF
236.   Swoosh PROOF
237.   Women In Uniform PROOF
238.   Partners Forever PROOF
239.   Mrs. Right PROOF
240.   Lost & Found PROOF
241.   Kink PROOF
242.   Educating Alli PROOF
243.   Last Sex Act PROOF
244.   Crocodile Blondee PROOF
245.   Jade Princess PROOF
246.   Bad Penny PROOF
247.   Misbehavin' PROOF
248.   Animal In Me PROOF
249.   Girls Best Friend PROOF
250.   Dirty Pictures PROOF
251.   Only Game In Town? PROOF
252.   Student Nurses PROOF
253.   Tight And Tender PROOF
254.   Convenience Store Girls PROOF
255.   Doctor Desire PROOF
256.   Strictly Business PROOF
257.   Perfection PROOF
258.   Silver Tongue PROOF
259.   Jaded Love PROOF
260.   Dirty Lingerie PROOF
261.   Do You Wanna Be Loved PROOF
262.   Taboo 2001 PROOF
263.   Illicit Affairs PROOF
264.   Love On The Run PROOF
265.   Desert Fox PROOF
266.   Lesbian Seductions 1 PROOF
267.   Busted PROOF
268.   Real Swinger's Orgy PROOF
269.   Lesbian Anal P.O.V. PROOF
270.   Mother Son Secrets PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.554 Filed 08/20/19 Page 15 of 44



271.   Scale Bustin' Babes 47 PROOF
272.   Mason's Dirty Trixxx PROOF
273.   Triangle Love Affair PROOF
274.   Slave Babes PROOF
275.   Older Women W/ Younger Girls: The Squirters 2 PROOF
276.   Lesbian Big Boob Squirting Nurses PROOF
277.   Lesbian Squirters PROOF
278.   Night Time PROOF
279.   Twisted Passions 4 PROOF
280.   Twisted Passions 6 PROOF
281.   Daiakuji the Complete Collection disc 1 PROOF
282.   Daiakuji the Complete Collection disc 2 PROOF
283.   Daiakuji the Complete Collection disc 3 PROOF
284.   Daiakuji the Complete Collection disc 4 PROOF
285.   Wasteland disc 1 PROOF
286.   Wasteland disc 2 PROOF
287.   Love Shack 2 PROOF
288.   Hawaiian Blast PROOF
289.   Hawaii PROOF
290.   Imma Youjo the Complete Collection disc 1 PROOF
291.   Imma Youjo the Complete Collection disc 2 PROOF
292.   Imma Youjo the Complete Collection disc 3 PROOF
293.   Imma Youjo the Complete Collection disc 4 PROOF
294.   Imma Youjo the Complete Collection disc 5 PROOF
295.   Amateur Old Lesbians PROOF
296.   Dangerous Games PROOF
297.   Fat Bean Flicking Lesbians PROOF
298.   Midget Gone Lesbo PROOF
299.   Suggestive Behavior PROOF
300.   Elexis And Her Girlfriends 2 PROOF
301.   Mommy's Boi disc 1 PROOF
302.   Mommy's Boi disc 2 PROOF
303.   Strapped Dykes 2 disc 1 PROOF
304.   Strapped Dykes 2 disc 2 PROOF
305:   Cool Devices the Complete Series Collection disc 1 PROOF
306:   Cool Devices the Complete Series Collection disc 2 PROOF
307:   Cool Devices the Complete Series Collection disc 3 PROOF
308.   The Four disc 1 PROOF
309.   The Four disc 2 PROOF
310.   The Four disc 3 PROOF
311.   The Four disc 4 PROOF
312.   Road Queen 1 PROOF
313.   Road Queen 12 PROOF
314.   Evil BBW Gold 2 PROOF
315.   Evil BBW Gold 3 PROOF
316.   Dirty 30's Squirting Lesbians PROOF
317.   Lesbian Squirting Midgets PROOF
318.   Expert Guide To Anal Sex PROOF
319.   Ghostlusters PROOF
320.   Strap For Teacher 2 PROOF
321.   I Kiss Girls 2 PROOF
322.   Dez's Dirty Weekend 4 PROOF
323.   Star Wars XXX disc 1 PROOF
324.   Star Wars XXX disc 2 PROOF
325.   Swingers At Big Bear PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.555 Filed 08/20/19 Page 16 of 44



326.   Big And Real 5 PROOF
327.   Who's Your Mommy PROOF
328.   Operation Sex Siege PROOF
329.   Perryvision 3 PROOF
330.   Spartacus MMXII disc 1 PROOF
331.   Spartacus MMXII disc 2 PROOF
332.   Lesbian Psychotherapist PROOF
333.   Secretary PROOF
334.   A Few Good Women PROOF
335.   Anus The Menace PROOF
336.   Bonfire of the Panties PROOF
337.   Jungle Beaver PROOF
338.   Boom Boom Valdez PROOF
339.   White Women PROOF
340.   Getting Personal PROOF
341.   Big Thrill PROOF
342.   Visions of Jeanne PROOF
343.   Sleeping Around PROOF
344.   Hotel Paradise PROOF
345.   Lust Italian Style PROOF
346.   Hot Wire PROOF
347.   Pumping Flesh PROOF
348.   Voluptuous PROOF
349.   Once Upon a Temptress PROOF
350:   Climax PROOF
351.   Dreams PROOF
352.   Sleaze Show PROOF
353.   Art of Passion PROOF
354.   Affairs of the Heart PROOF
355.   Whoriental Sex Academy Box Set disc   1   PROOF
356.   Whoriental Sex Academy Box Set disc   2   PROOF
357.   Whoriental Sex Academy Box Set disc   3   PROOF
358.   Whoriental Sex Academy Box Set disc   4   PROOF
359.   Top Heavy PROOF
360.   Sweet Chocolate PROOF
361.   Black Throat PROOF
362.   Satisfaction Jackson PROOF
363.   Chocolate Chips PROOF
364.   Goin' Down Slow PROOF
365.   Hate To See You Go PROOF
366.   Dirty Shary PROOF
367.   Dr. Strange Sex PROOF
368.   Interlude of Lust PROOF
369.   Nightlife PROOF
370.   Trinity Brown PROOF
371.   Dirty Blonde PROOF
372.   The Neighbor PROOF
373.   Hanky Panky PROOF
374.   Hot Buttered Blues PROOF
375.   Ribald Tales of Cantebury PROOF
376.   Indecent Exposure PROOF
377.   Jack And Jill 2 PROOF
378.   Lust on the Orient Express PROOF
379.   Sex On Film PROOF
380.   Brandy And Alexander PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.556 Filed 08/20/19 Page 17 of 44



381.   Getting Lucky PROOF
382.   I Like To Watch PROOF
383.   Jezebel PROOF
384.   Weekend Warriors PROOF
385.   Splendor In The Ass PROOF
386.   Jackie And Jill PROOF
387.   Lust Weekend PROOF
388.   Love Dreams PROOF
389.   Desperately Seeking Susie PROOF
390.   Soft Warm Rain PROOF
391.   Sexpertease PROOF
392.   Rio Heat PROOF
393.   50 Million Dollar Cherry PROOF
394.   Dream Jeans PROOF
395.   Hard Choices PROOF
396.   Flesh And Ecstacy PROOF
397.   Grand Prixxx PROOF
398.   Captain Hooker And Peter Porn PROOF
399.   Crystal Blue PROOF
400.   Programmed For Pleasure PROOF
401.   Don't Get Them Wet PROOF
402.   Viper's Place PROOF
403.   BYOB PROOF
404.   Summer of '72 PROOF
405.   Wicked Whispers PROOF
406.   Heart of Darkness PROOF
407.   Nothing To Hide 2 PROOF
408.   Mobster's Wife PROOF
409.   Control PROOF
410.   Cloud 9 PROOF
411.   Pin-up PROOF
412.   Glass Cage PROOF
413.   Fixation PROOF
414.   Special Delivery PROOF
415.   Deep And Wet PROOF
416.   Ghostess With The Mostess PROOF
417.   Pretty Peaches 3 PROOF
418.   Naughty Network PROOF
419.   Garden of Shadows 2: Faith disc 1 PROOF
420.   Garden of Shadows 2: Faith disc 2 PROOF
421.   Pleasureland   PROOF CASE
422.   Roommates(Vivid) PROOF
423.   Let's Get Physical PROOF
424.   Hardcore Hairdresser PROOF
425.   Camera Shy PROOF
426.   Playgirls of Munich PROOF
427.   For Love of Money PROOF
428:   Squealer PROOF
429.   For Richer For Poorer PROOF
430.   Sexcapades PROOF
431.   Sinister Sister PROOF
432.   Are We In Love? PROOF
433.   Miles From Needles PROOF
434.   Masseuse 3 PROOF
435.   Night Vision PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.557 Filed 08/20/19 Page 18 of 44



436. Sex Zone PROOF
437. Secret Mistress PROOF
438. Conflict PROOF
439. Young, Wild, and Wonderful PROOF
440. Suzie Superstar PROOF
441. That's My Daughter PROOF
442. Fantasy World PROOF
443. Urban Cowgirls PROOF
444. Secrets of A Willing Wife PROOF
445 Sweet Young Foxes PROOF
446. One Page of Love PROOF
447. Spirit of Seventy Sex PROOF
448. Legend of Lady Blue PROOF
449. Indecent Pleasures PROOF
450. Manhattan Mistress PROOF
451. Kate & The Indians PROOF
452. Candy Goes To Hollywood PROOF
453. Ceremony PROOF
454. Girls In Blue 1 and 2 PROOF
455. Deep Rub PROOF
456. American Desire PROOF
457. Dangerous When Wet PROOF
458. Anna Obsessed PROOF
459. Babylon Blue PROOF
460. Corporate Assets 1 PROOF
461. Blonde Goddess PROOF
462. Teens Vs.Milfs 50+ PROOF
463. Tongue My Ass PROOF
464. Outlaw Ladies 1 PROOF
465. Charli PROOF
466. Eruption PROOF
467. Body Talk PROOF
468. Reel People PROOF
469. Phil Varone's Secret Sex Stash PROOF
470. Anyone But My Husband PROOF
471. Erotic World of Angel Cash PROOF
472. Erotic City PROOF
473. Let's Talk Sex PROOF
474. Trashi PROOF
475. Hot Dallas Nights PROOF
476. Rich Quick Private Dick PROOF
477. Screwples PROOF
478. Body Love PROOF
479. Girls of the Orient PROOF
480. Scorpio Rising PROOF
481. Taboo 3 PROOF PROOFLL
482. Lady's Choice PROOF
483. Sextrology PROOF
484. Temptations PROOF
485. Blonde Velvet PROOF
486. Inside Jennifer Welles PROOF
487. Expose Me, Lovely PROOF
488. Material Girl PROOF
489. New Love PROOF
490. Titsicle PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.558 Filed 08/20/19 Page 19 of 44



491.   Devil's Blackjack PROOF
492.   Sweet Things PROOF
493:   Just Like That PROOF
494.   In The Pink PROOF
495.   Glamazon PROOF
496.   Long Story Short PROOF
497.   Candelabra PROOF
498.   Pillow Talk PROOF
499.   Shy PROOF
500.   Double Exposure PROOF
501.   Sentenced PROOF
502.   Last Rose PROOF
503.   Stunner PROOF
504.   Cousin Betty PROOF
505.   Brother And Sister PROOF
506.   Revenge of the Petites disc 1 PROOF
507.   Revenge of the Petites disc 2 PROOF
508.   Revenge of the Petites disc 3 PROOF
509.   Shooter PROOF
510.   Black Widow PROOF
511.   Conflict PROOF
512.   Amateur Beaver Hunt PROOF
513.   My Wife's Best Friend PROOF
514.   Little French Maid PROOF
515.   Forbidden PROOF
516.   On Your Honor PROOF PROOF CASE
517.   Heart Breaker PROOF
518.   Blue Magic PROOF
519.   She's So Fine PROOF
520.   Fatal Passion PROOF
521.   Diary of Desire PROOF
522.   Prisoner PROOF
523.   Dirty Secrets PROOF
524.   Devil To Pay PROOF
525.   Debbie Goes To College
526.   Screamer PROOF
527.   Sensations PROOF
528.   Fireworks PROOF
529.   Commercial World PROOF
530.   After Midnight PROOF
531.   Couples PROOF
532.   Bella PROOF
533.   Turn About PROOF
534.   A Little Nookie PROOF
535.   In All The Right Places PROOF
536.   Please, Mr. Postman PROOF
537.   Dirty Movies PROOF
538.   Divine Decadence PROOF
539.   Insatiable Janine PROOF
540.   Private Life of Pamela Mann disc 1 PROOF
541.   Private Life of Pamela Mann disc 2 PROOF
542:   You Make Me Wet PROOF
543.   Sometimes Sweet Susan PROOF
544.   Triple Exposure PROOF
545.   Slave To Love PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.559 Filed 08/20/19 Page 20 of 44



546.   Virgin Dreams PROOF
547.   Two Women PROOF
548.   Blonde Next Door PROOF
549.   Getting Off PROOF
550.   Furburgers
551.   Neo Pornographia 1
552.   Opera
553.   Battle Of The Glands
554.   Friday The 13th Nude Beginning Part   2
555.   Hello Molly
556.   Max Hardcore Extreme Schoolgirls 14
557.   Max Hardcore Extreme Schoolgirls 16
558.   R.E.A.L.
559.   Trash Talkin' Co-Eds
560.   High Desert Pirates
561.   Brown Eyed Blonde
562.   Absolutely Adorable
563.   Sacred Sin disc 1
564.   Sacred Sin disc 2
565.   Catherine disc 1
566.   Catherine disc 2
567.   Much More To Love
568.   Cashmere
569.   Pussy Kat
570.   Upload disc 1
571.   Upload disc 2
572.   Upload disc 3
573.   Upload disc 4
574.   Hot Rackets
575.   Diva 1
576.   Diva 2
577.   Diva 3
578.   Diva 4
579.   Trophy Whores 2
580.   Desigarro Anal
581.   Le Virgine de Putero
582.   Ass Jazz 4
583.   Panochita's Caliente
584.   Sunset Thomas 4 on 1                  PROOF RECEIPT   15.21
585.   Unbelievable Sex 10
586.   Curse of the Catwoman                 PROOF RECEIPT   15.21
587.   Something About Mary
588.   Mondo Porno                           PROOF RECEIPT   13.99
589.   Asia Carrera 4 on 1                   PROOF RECEIPT   15.21
590.   Wet Rainbow
591.   Baby Face 2
592.   Wicked One
593.   Strap Attack 2
594.   Lover's Lane
595.   Babysitters
596.   Ginger Lynn 4 on 1                    PROOF RECEIPT   15.21
597.   Tower of Power
598.   Fantasy Girls PROOF
599.   Coed Fever PROOF
600.   Scent of Heather PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.560 Filed 08/20/19 Page 21 of 44



601.   Artemesia PROOF
602.   Showdown PROOF
603.   Love Letters PROOF
604.   Ghost Town PROOF
605.   White Wedding PROOF
606.   Housekeeper PROOF
607.   Heiress PROOF
608.   On Trial 4 PROOF PROOFLL
609.   I Was A Teenage MILF PROOF
610.   Taking of Christina PROOF
611.   Through The Looking Glass PROOF
612.   Zara's Revenge PROOF
613.   Batteries Included PROOF
614.   Above The Knee PROOF
615.   Joyride PROOF
616.   Pimp PROOF
617.   Set Up PROOF
618.   Girlfriend PROOF
619.   Third Date PROOF
620.   Introducing Alexis PROOF
621.   Kobe's Tie PROOF
622.   Deception PROOF
623.   Strictly Conversation PROOF
624.   Funny Bone PROOF
625.   Silent Echoes PROOF
626.   Stripper PROOF
627.   Sparks PROOF
628.   Love Em Or Leave Em PROOF
629.   Layout disc 1 PROOF
630.   Layout disc 2 PROOF
631.   Grudge PROOF
632.   Awakening PROOF
633.   20 Questions PROOF
634.   Love Games PROOF
635.   Cry Wolf PROOF
636.   Heat Wave PROOF
637.   Final Taboo PROOF
638.   I Love My Ass PROOF
639.   Jennifer Ate PROOF
640.   Decadence PROOF
641.   Body Shots PROOF
642.   Erotic Zones PROOF
643.   One Good Minute PROOF
644.   Talent Scout PROOF
645.   Whatever It Takes PROOF
646.   Tonight PROOF
647.   That's Outrageous PROOF
648.   X Marks The Spot PROOF
649.   Inside Olinka PROOF
650.   Alpha 15 PROOF
651.   Etv
652.   Eye Candy Refocused             PROOF RECEIPT   13.99
653.   Garage Girls
654.   Easy
655.   Insatiable 2
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.561 Filed 08/20/19 Page 22 of 44



656.   Train My White Ass
657.   Search For The Snow Leopard
658.   Sore Throat
659.   Face Fucked
660.   Dirty Western
661.   Air Bags 2
662.   Loose Lifestyles
663.   Open Nightly
664.   Latex
665.   Pleasure Game
666.   Dirty Girls
667.   Centerspread Girls
668.   Secret Urges
669.   Little Miss Curious
670.   MiMi
671.   Desperate Women
672.   Secret Passions
673.   Bi Sex 4 pack
674.   Too Naughty To Say No
675.   Neon Nights disc 1
676.   Neon Nights disc 2
677.   D: Vine Luv disc 1
678.   D: Vine Luv disc 2
679:   D: Vine Luv disc 3
680.   Stepmother's Sin
681.   8 to 4
682.   L.A. Fashion Girls
683.   Pizza Girls
684.   Dream Girls
685.   Amanda By Night
686.   Red Vibe Diaries
687.   Femmes On Fire
688.   Electric Sex
689.   Stacy Valentine 4 on 1
690.   Slightly Used
691.   Big Game
692.   Seven Deadly Sins
693.   Hell on Heels
694.   Brat
695.   Dog Walker
696.   Crazy With The Heat PROOF
697.   Angel Puss PROOF
698.   Vista Valley PTA PROOF
699.   Summer In Heat PROOF
700.   Talk Dirty To Me PROOF
701.   Nightshift Nurses             PROOF RECEIPT      9.94
702.   Bad Wives 2                   PROOF RECEIPT      9.94 PROOFLL
703.   Hot Spa                       PROOF RECEIPT      9.94
704.   Lisa
705.   If My Mother Only Knew
706.   Wild Dallas Honey
707.   Granny Anal Queens 2
708.   Never Sleep Alone
709.   I Want To Be Bad
710.   Winkers #2
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.562 Filed 08/20/19 Page 23 of 44



711.   Strap-on MILF's
712.   Mature Kink Orgy 3
713.   Body Builders In Heat 6
714.   Animal Variety Volume 13 (missing 1 disc)
715.   Animal Variety Volume 8 disc 2
716.   Animal Variety Volume 10 disc 2
717.   Animal Variety Volume 10 disc 3
718.   Depraved Fantasies
719.   Ecstasy Girls
720.   Lady Be Good
721.   Older Women And Younger Women 2
722.   Older Women And Younger Women 3     PROOF RECEIPT    16.64
723.   Older Women And Younger Women 5
724.   Euphoria disc 1                     PROOF RECEIPT    19.99
725.   Euphoria disc 2
726.   Debbie Does Dallas 2                PROOF RECEIPT     9.94
727.   Peak of Pandora
728.   Breeders             PROOFCASE      PROOF RECEIPT     9.94
729.   Sex World 2002                      PROOF RECEIPT     6.97
730.   Space Nuts disc 1                   PROOF RECEIPT    19.99
731.   Space Nuts disc 2
732.   Opening of Misty Beethoven
733.   Barbara Broadcast
734.   Bobby Sox
735.   Lesbian Mature Women 6
736.   Bordello Blues
737.   Caught From Behind 7
738.   Caught From Behind 8
739.   Hard Rockin' Babes
740.   Moondance
741.   This Is Your Sex Life
742.   Anything Goes
743.   Xcalibur 1 disc 1 PROOF PROOFCASE
744.   Xcalibur 1 disc 2 PROOF PROOFCASE
745.   Xcalibur 3 disc 2
746.   Xcalibur 3 disc 1
747.   I Wanna Buttfuck A Fatty 1 PROOF
748.   I Wanna Buttfuck A Fatty 2 PROOF
749.   I Wanna Buttfuck A Fatty 3 PROOF PROOFCASE
750.   I Wanna Buttfuck A Fatty 4 PROOF
751.   Squirting Queefing Co-Eds 1 PROOF
752.   Squirting Queefing Co-Eds 2 PROOF PROOFCASE
753.   Candy's Little Sister Sugar PROOF PROOFCASE
754.   Sodom 1 PROOF
755.   Sodom 2 PROOF
756.   Sodom 3 PROOF
757.   Sodom 4 PROOF
758.   Don't Make Me Beg 2 PROOF
759.   New Girls PROOF
760.   Risque Girls PROOF
761.   Look What I Found In The Street 4 PROOF
762.   Immaculate Erection PROOF
763.   Looking In PROOF
764.   Emotions PROOF
765.   Our Major Is Sex PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.563 Filed 08/20/19 Page 24 of 44



766.   Sold PROOF
767.   Tangled Web PROOF
768.   Desire(VCA) PROOF
769.   Voices In My Bed PROOF
770.   Emperor disc 1 PROOF
771.   Emperor disc 2 PROOF
772.   Fantasy Exchange PROOF
773.   Dancers PROOF
774.   Memphis Cathouse Blues PROOF
775.   Still Hard To Stop PROOF
776.   Faithless PROOF
777.   Shipwreck PROOF
778.   Paying The Piper PROOF
779.   San Fernando Valley Girls PROOF
780.   Steamy Windows PROOF
781.   Daydreams Nightdreams PROOF
782.   Vortex PROOF
783.   To Protect And Service PROOF
784.   Show And Tell PROOF
785.   Private Pleasures of A Woman PROOF
786.   Hansel And Gretel PROOF
787.   Divorce Court 2 PROOF
788.   Squalor Motel PROOF
789.   Rockin' The Boat PROOF
790.   Quantum Deep PROOF
791.   South by Southeast PROOF
792.   Future Sodom PROOF
793.   Carnival of Knowledge PROOF
794.   Little Asian Ass Lickers 2 PROOF
795.   Stella In Starlight PROOF
796.   Tail For Sale PROOF
797.   Marathon PROOF
798.   Lady Ass Lickers 7 PROOF
799.   In Sex PROOF
800.   Runaway Butts 3 PROOF
801.   Slant Eye For The Straight Guy 2 PROOF
802.   Devil In Miss Jones 3 PROOF
803.   Devil In Miss Jones 4 PROOF
804.   University Coeds 16 PROOF
805.   Bad Girls 1 PROOF
806.   Taboo 13 PROOF
807.   Taboo 15 PROOF
808.   Trashy Lady PROOF
809.   Taped College Confessions 10 PROOF
810.   Un-natural Sex 14 PROOF
811.   Airtight
812.   Sperm Swap 2 PROOF
813.   A2M 3 PROOF
814.   Nasty Filthy Cab Rides 10 PROOF
815.   Ripe 2 PROOF
816.   Perverted Point of View PROOF
817.   Greatest Sodomania Scenes Ever part 1 disc   1   PROOF
818.   Greatest Sodomania Scenes Ever part 1 disc   2   PROOF
819.   Greatest Sodomania Scenes Ever part 1 disc   3   PROOF
820.   Greatest Sodomania Scenes Ever part 2 disc   1   PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.564 Filed 08/20/19 Page 25 of 44



821.   Greatest Sodomania Scenes Ever part 2 disc 2   PROOF
822.   Greatest Sodomania Scenes Ever part 2 disc 3   PROOF
823.   Greatest Sodomania Scenes Ever part 3 disc 1   PROOF
824.   Greatest Sodomania Scenes Ever part 3 disc 2   PROOF
825.   Greatest Sodomania Scenes Ever part 3 disc 3   PROOF
826.   Virtual Vivid Girl Sunny Leone disc 1 PROOF
827.   Virtual Vivid Girl Sunny Leone disc 2 PROOF
828.   Kelly The Coed 15 PROOF
829.   Assman 14 PROOF
830.   Up'rclass 3 PROOF
831.   American Girl
832.   Trophy PROOF
833.   Chauffeur's Daughter disc 1 PROOF
834.   Chauffeur's Daughter disc 2 PROOF
835.   Forever Night PROOF
836.   Deep Inside Annie Sprinkle disc 1 PROOF
837.   Deep Inside Annie Sprinkle disc 2 PROOF
838.   Deep Inside Annie Sprinkle disc 3 PROOF
839.   Maraschino Cherry disc 1 PROOF
840.   Maraschino Cherry disc 2 PROOF
841.   Fresh Newcummers 3 PROOF
842.   Pyramid PROOF
843.   Must Be 18 With Proof PROOF
844.   Sexy Nurses 1 PROOF
845.   Sexy Nurses 2 PROOF
846.   Sexy Nurses 3 PROOF
847.   Bend Over And Say Aah 3 PROOF
848.   Squirt Gangbang 2 PROOF
849.   In The Flesh PROOF
850.   Lolita PROOF
851.   Boiling Point PROOF
852.   Sex Asylum 4 PROOF
853.   Pretty Little Latinas 10 PROOF
854.   Poor Little Rich Girl 2 PROOF
855.   3 Wishes PROOF
860.   Loose Times At Ridley High PROOF
861.   Juicy Lucy PROOF
862.   Double Pleasures
863.   Big Love
864.   Another Anal Movie PROOF
865.   Never So Deep PROOF
866.   Babylon Pink disc 1 PROOF
867.   Babylon Pink disc 2 PROOF
868.   Mary Mary PROOF
869.   Grumpiest Old Women PROOF
870.   Fucking At 50 4
871.   Big Bad Grannys PROOFLL
872.   Mommy Got Boobs 5 PROOF
873.   Mask
874.   Lusty Busty Dolls 7 PROOF
875.   Naughty Little Nymphos 15 PROOF
876.   Naughty Little Nymphos 16 PROOF
877.   Naughty Little Nymphos 17 PROOF
878.   Naughty Little Nymphos 18 PROOF
879.   Naughty Little Nymphos 19 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.565 Filed 08/20/19 Page 26 of 44



880.   Panochitas Gorditas 1       PROOF RECEIPT   15.34
881.   Panochitas Gorditas 2       PROOF RECEIPT   15.34
882.   Panochitas Gorditas 3       PROOF RECEIPT   18.18
883.   Panochitas Gorditas 4 PROOF
884.   Mother Daughter Exchange Club 2
885.   DVDA
886.   Obsession
887.   Older Women, Younger Women 8
888.   Shot At Home 4
889.   Obscene Behavior 5
890.   Art of Kissing
891.   Jack's P.O.V. 13
892.   Cherries 56
893.   Dear Fanny
894.   Corruption disc 1
895.   Corruption disc 2
896.   Corruption disc 3
897.   Triple Stacked 11 PROOF
898.   Triple Stacked 3 PROOF
899.   Triple Stacked 6 PROOF
900.   Triple Stacked 7 PROOF
901.   Triple Stacked 10 PROOF
902.   Triple Stacked 13 PROOF
903.   Every Woman Has A Fantasy 1 and 2 PROOF
904.   Every Woman Has A Fantasy 3 PROOF
905.   Kiss My Ass 1 PROOF
906.   Kiss My Ass 2 PROOF
907.   Kiss My Ass 3 PROOF
908.   Kiss My Ass 4 PROOF
909.   Older and Anal 1 PROOF
910.   Older and Anal 2 PROOF
911.   Older and Anal 3 PROOF
912.   Older and Anal 4 PROOF
913.   Granny's Gone Anal disc 1
914.   Granny's Gone Anal disc 2
915.   Granny's Gone Anal disc 3
916.   Granny's Gone Anal disc 4
917.   Granny's Gone Anal disc 5
918.   Granny's Gone Anal disc 6
919.   International Lesbian Affair 2 PROOF
920.   International Lesbian Affair 9 PROOF
921.   International Lesbian Affair 6 PROOF
922.   International Lesbian Affair 11 PROOF
923.   International Lesbian Affair 7 PROOF
924.   International Lesbian Affair 4 PROOF
925.   International Lesbian Affair 3 PROOF
926.   International Lesbian Affair 5 PROOF
927.   Facesitter 3 PROOF
928.   Anal Lesbian Sweethearts disc 1 PROOF
929.   Anal Lesbian Sweethearts disc 2 PROOF
930.   Lesbian Dolls 4
931.   Lesbian Dolls 6 PROOF
932.   Lesbian Dolls 7 PROOF
933.   Lesbian Dolls 10 PROOF PROOFCASE
934.   Sopornos 1 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.566 Filed 08/20/19 Page 27 of 44



935.   Sopornos 2 PROOF
936.   Sopornos 3 PROOF
937.   Sopornos 4 PROOF
938.   Secret Desires PROOF PROOFCASE
939.   Abby Winters 4 pack disc 1
940.   Abby Winters 4 pack disc 2
941.   Abby Winters 4 pack disc 3
942.   Abby Winters 4 pack disc 4
943.   Your Mom Tossed My Salad
944.   Uranus Experiment disc 1
945.   Uranus Experiment disc 2
946.   Uranus Experiment disc 3
947.   Uranus Experiment disc 4
948.   Taboo American Style 1
949.   Taboo American Style 2
950.   Taboo American Style 3
951.   Taboo American Style 4
952.   Big Wet Asses 15
953.   Asian Chunky Chicks
954.   Sex City disc 1
955.   Sex City disc 2
956.   Cheerleaders disc 1
957.   Cheerleaders disc 2
958.   Jiggly Queens PROOF
959.   30 Years of Big Busts disc 1 PROOF
960.   30 Years of Big Busts disc 2 PROOF
961.   Belladonna's Fucking Girls Again disc 1 PROOF
962.   Belladonna's Fucking Girls Again disc 2 PROOF
963.   On My Dirty Knees PROOF
964.   MILF Next Door 8 PROOF
965.   Wonderland PROOF
966.   Expensive Taste PROOF
967.   Long Ranger PROOF
968.   Hot Stuff PROOF
969.   Hothouse Rose 1 PROOF
970.   Hothouse Rose 2 PROOF
971.   In Style PROOF
972.   Queen of Smut PROOF
973.   Original Sin PROOF
974.   Generation X PROOF
975.   Suite 18 PROOF
976.   Sex At Six PROOF
977.   Blu Bayou PROOF
978.   Strange Curves PROOF
979.   Chinatown 2 PROOF
980.   Batfxxx disc 1 PROOF
981.   Batfxxx disc 2 PROOF
982.   Playing With Fire PROOF
983.   Sensual Encounters of the... PROOF
984.   Dynamic Vices PROOF
985.   Honey I Blew Everybody PROOF
986.   Deceit PROOF
987.   Sextet PROOF
988.   Beyond Your Wildest Desires PROOF
989.   Henri Pachard 4 on 1 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.567 Filed 08/20/19 Page 28 of 44



990. Budding of Brie PROOF
991. Comeback PROOF
992. Adventures of Buttman PROOF
993. Nurse Nancy PROOF
994. Anal Nurse Scam PROOF
995. Midnight Librarians PROOF
996. Sex Commandos PROOF
997. Realities PROOF
998. Wishbone PROOF
999 Double Air Bags 7
1000. Big Clits Big Lips 3
1001. Big Clits Big Lips 2
1002. Big Clits Big Lips 5
1003. Private Teacher
1004. Maddams Family
1005. Golden Touch
1006. Satisfactions
1007. Dinner Party
1008. My Plaything: Gauge
1009. Ready To Drop 31
1010. Ready To Drop 32
1011. Ready To Drop 39
1012. Ready To Drop 41
1013. Amazing Tails 3
1014. Stiff Competition
1015. Debbie Does Dallas 3
1016. Young and Innocent
1017. Trash In The Can
1018. Prom Girls
1019. Last Condom
1020. Street Angels
1021. Pillowman
1022. Passages 3 PROOFLL
1023. Immortal Desire
1024. Hands Off
1025. Sex Appraisals
1026. Babes Illustrated 11         PROOF RECEIPT     22.81
1027. Pro Ball
1028. Dial A Nurse
1029. Obsexxed
1030. Tight Spot
1031. Portrait of an Affair
1032. Gimme An X
1033. Trouble
1034. Panties
1035. Masseuse 2
1036. No Motive
1037. Young Nurses In Lust
1038. Peeping Tom
1039. Fashionistas disc 1
1040: Fashionistas disc 2
1041: Fashionistas disc 3
1042. Honeydrippers
1043. Country Girls In Heat
1044. Old Grannies Young Panties
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.568 Filed 08/20/19 Page 29 of 44



1045.   Cafe Flesh 3                   PROOF RECEIPT     9.94
1046.   Miami Spice 2
1047.   New Barbarians 2               PROOF RECEIPT     9.94
1048.   Looker           PROOF RECEIPT             14.43
1049.   Bodyslammin' 3 PROOFLL
1050.   Pretty Peaches 2               PROOF RECEIPT      9.94
1051.   Anal Misconduct
1052.   Humongous Squirting Knockers PROOF
1053.   Female Athletes PROOF
1054.   Belle duJour PROOF
1055.   Scotty's X Rated Movie PROOF
1056.   Let My Puppets Come PROOF
1057.   Riders PROOF
1058.   Boobs, Butts and Bloopers PROOF
1059.   Mad Love PROOF
1060.   Point of Entry PROOF
1061.   Lady Lust PROOF
1062.   Master of Pleasure PROOF
1063.   Lick Bush PROOF
1064.   Psychosexuals 2 PROOF
1065.   Drop Sex 2 PROOF PROOFLL
1066.   Wild Things 1 PROOF PROOFLL
1067.   Sex And Violins disc 1 PROOF
1068.   Sex And Violins disc 2 PROOF
1069.   Dixie Ray, Hollywood Star PROOF
1070.   Tangerine PROOF
1071.   Wet PROOF
1072.   Expose Me Again PROOF
1073.   Sorority Sex Kittens 3 PROOF PROOFLL
1074.   Wildcats PROOF
1075.   Curse Eternal disc 1 PROOF
1076.   Curse Eternal disc 2 PROOF
1077.   Flashpoint PROOF
1078.   Fallen disc 1 PROOF
1079.   Fallen disc 2 PROOF
1080.   Fallen disc 3 PROOF
1081.   Marty Zion's Liquid PROOF
1082.   Orgy In Black PROOF PROOFCASE
1083.   Les Vampyres disc 1 PROOF
1084.   Les Vampyres disc 2 PROOF
1085.   Les Vampyres disc 3 PROOF
1086.   Wanna Fuck My Wife, Gotta Fuck Me Too 1 PROOF PROOFCASE
1087.   Watchers PROOF PROOFCASE
1088.   Innocent Taboo PROOF
1089.   Clockwork Orgy PROOF
1090.   Wrong Snatch PROOF
1091.   Squirting Grannies
1092.   Sextrterrestials PROOF
1093.   Butt Detective PROOF
1094.   Forced To Lactate 5
1095.   Forced To Lactate 7
1096.   Fade To Black 2 PROOF PROOFCASE
1097.   Private Gladiator disc 1 PROOF
1098.   Private Gladiator disc 2 PROOF
1099.   Private Gladiator disc 3 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.569 Filed 08/20/19 Page 30 of 44



1100.   Private Gladiator disc 4 PROOF
1101.   Miscreants PROOF
1102.   Blonde Justice 2 PROOF
1103.   Supermodel PROOFCASE
1104.   Strap On Sally 9 PROOF
1105.   Strap On Sally 10 PROOF
1106.   Strap On Sally 11 PROOF
1107.   Intensive Care Unit PROOF PROOFCASE
1108.   Bisexual Dreamer PROOF PROOF CASE
1109.   Bisexual Encounters of the Extreme Kind PROOF PROOFCASE
1110.   Wide Open Spaces PROOF PROOFCASE
1111.   Hot Rats PROOF
1112.   Smells Like Sex PROOF
1113.   Anal Security Squad PROOF
1114.   Girls Who Lust PROOF
1115.   Real Girls Real Sex PROOF
1116.   Ultimate Thrill PROOF
1117.   Hardcore Cafe PROOF
1118.   Baroness PROOF
1119.   Dream Lovers PROOF
1120.   Field of Schemes 8 PROOF
1121.   Raunchy Girls PROOF
1122.   Girls In Rhythm PROOF
1123.   Brazillian Connection PROOF
1124.   Marry A Millionaire PROOF
1125.   Naked Truth PROOF
1126.   976-97DD PROOF
1127.   Superstition PROOF
1128.   Blonde Angel PROOF
1129.   Nurses PROOF
1130.   Facade PROOF
1131.   Blonde PROOF
1132.   Hot Dreams PROOF
1133.   Twist of Fate PROOF
1134.   Reflections In A Window PROOF
1135.   Country Comfort PROOF
1136.   Starlet PROOF
1137.   Rapunzel PROOF
1138.   Secret Star PROOF
1139.   Beautiful PROOF
1140.   Laptop PROOF
1141.   Party Doll A Go Go 1 and 2 PROOF
1142.   A Woman Scorned PROOF
1143.   Encore PROOF
1144.   To De For PROOF
1145.   Head To Head PROOF
1146.   Statues PROOF
1147.   Broken Promises PROOF
1148.   Tropic of Eros PROOF
1149.   Dance Naked PROOF
1150.   Girls Wanting Girls PROOF
1151.   Kinky Couples PROOF
1152.   Taming of Savannah PROOF
1153.   1001 Erotic Nights 2 PROOF
1154.   800 Fantasy Lane PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.570 Filed 08/20/19 Page 31 of 44



1155.   Nine Lives of a Wet Pussycat PROOF
1156.   African Heat PROOF
1157.   All The Senator's Girls PROOF
1158.   Amanda By Night 2 PROOF
1159.   Awakening of Sally PROOF    PROOF RECEIPT
1160.   Betrayed PROOF
1161.   Beyond The Denver Dynasty PROOF
1162.   Black Room PROOF
1163.   Blind Spot PROOF
1164.   Bodacious Ta Ta's PROOF
1165.   Candy Stripers PROOF
1166.   Captive PROOF
1167.   Conquest PROOF
1168.   Coming of Angels 2 PROOF
1169.   Cover To Cover PROOF
1170.   Creasemaster PROOF
1171.   Dangerous Tides PROOF
1172.   Desert Moon PROOF    PROOF RECEIPT
1173.   Desire (VCX) PROOF
1174.   Desires Within Young Girls PROOF
1175.   Double Your Pleasure PROOF
1176.   Fantasy PROOF
1177.   Felicia PROOF
1178.   Film Buff PROOF
1179.   From Russia With Lust PROOF    PROOF RECEIPT
1180.   The Good The Bad And The Wicked PROOF
1181.   Handicap Sex 4 PROOF
1182.   Her Name Was Lisa PROOF
1183.   High School Memories PROOF
1184.   House On Chasey Lane PROOF
1185.   In The Money PROOF
1186.   Interview With Raylene PROOF
1187.   Just Between Us PROOF
1188.   Knockin' da Booty PROOF
1189.   Lez Be Hippo's 4 PROOF
1190.   Lipstick Lesbians 2 PROOF    PROOF RECEIPT
1191.   Little Me And Marla Strangelove PROOF
1192.   Love And War PROOF
1193.   Love Bus PROOF
1194.   Luna Chick PROOF
1195.   Lust At Sea PROOF
1196.   Odyssey PROOF
1197.   Ona's Doll House 4 PROOF     PROOF RECEIPT
1198.   Soaking Wet Cotton Panties 9 PROOF
1199.   Screw My Husband Please 1 PROOF
1200.   Screw My Husband Please 2 PROOF
1201.   Screw My Husband Please 3 PROOF
1202.   Screw My Husband Please 4 PROOF
1203.   Screw My Husband Please 5 PROOF
1204.   Girls In The Mood PROOF
1205.   Girls Go Hardcore PROOF
1206.   Girls Craving Girls PROOF
1207.   My Plaything Gauge
1208.   Oriental Blue PROOF
1209.   Over The Counter PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.571 Filed 08/20/19 Page 32 of 44



1210.   Pandora's Mirror PROOF
1211.   Park Avenue PROOF
1212.   Pink Ladies PROOF
1213.   Reflections PROOF
1214.   Ritual PROOF
1215.   Rough Draft PROOF
1216.   Safe Cracker PROOF     PROOF RECEIPT
1217.   Satisfiers of Alpha Blue PROOF
1218.   Seven Seductions of Madame Lau PROOF
1219.   Sex Boat PROOF
1220.   Sleepy Head PROOF
1221.   Slit Skirts PROOF
1222.   Soft Places PROOF
1223.   Spectators PROOF
1224.   Speedway PROOF
1225.   Spies And Lovers PROOF
1226.   Succulent PROOF
1227.   Take Off PROOF
1228.   Teenage Anal Princess PROOF
1229.   Untamed PROOF
1230.   Touch Me In The Morning PROOF
1231.   Up That Latin Ass 2 PROOF
1232.   Virtual Reality 69 PROOF
1233.   Visions of Clair PROOF
1234.   Weekend Fantasy PROOF
1235.   White Fire PROOF
1236.   Chorus Call PROOF
1237.   Trouble With Young Stuff PROOF
1238.   World's First Pregnant Orgy PROOF
1239.   Naughty Victorians PROOF
1240.   Second Coming of Eva PROOF
1241.   Dreams of Misty PROOF
1242.   Naked Bodies PROOF
1243.   Castle Danube PROOF
1244.   Girls That Love Girls PROOF
1245.   The Cult PROOF
1246.   Just Do Me
1247.   Amnesiac PROOF
1248.   Speedster
1249.   Alley PROOF
1250.   Dashed PROOF
1251.   2nd Coming PROOF
1252.   Sex Ads PROOF
1253.   Hot Orchid PROOF
1254.   Hot Property PROOF
1255.   Window PROOF
1256.   Served PROOF
1257.   Boss's Wife PROOF
1258.   Strip Bowling PROOF
1259.   Rawhide PROOF
1260.   Audition PROOF
1261.   Dangerous Games PROOF
1262.   Filters PROOF
1263.   Scope PROOF
1264.   5 Rooms PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.572 Filed 08/20/19 Page 33 of 44



1265.   Lotus PROOF
1266.   Restless PROOF
1267.   Concubine PROOF
1268.   Every Which Way She Can PROOF
1269.   Creatures of the Night PROOF
1270.   Fresh PROOF
1271.   Shadowland PROOF
1272.   Beauty Captured PROOF
1273.   Without A Trace PROOF
1274.   Summer Mischief PROOF
1275.   Her Wicked Obsession PROOF
1276.   Love's Passion PROOF
1277.   Last Act PROOF
1278.   Jekyll And Hyde PROOF
1279.   Babylon PROOF
1280.   Sensual Confessions PROOF
1281.   Wife Taker PROOF
1282.   XXXBox
1283.   Geisha's Secrets PROOF
1284.   Looks Like Fun PROOF
1285.   Girl With The Heart Shaped Tattoo PROOF
1286.   Black Boots PROOF
1287.   Paper Tiger PROOF
1288.   Hot Spot PROOF
1289.   The Scent PROOF
1290.   Cleopatra Does Hollywood PROOF
1291.   Domination Nation PROOF
1292.   Kissing Game PROOF
1293.   Vengeance PROOF
1294.   Jungle PROOF
1295.   Vagablonde PROOF
1296.   Shakespeare Revealed PROOF
1297.   Heavy Breathing PROOF
1298.   Jumping Track PROOF
1299.   Make Up PROOF
1300.   Broken English PROOF
1301.   Hard Time PROOF
1302.   Crazy Like A Fox PROOF
1303.   Daily Grind PROOF
1304.   Vice PROOF
1305.   Torrid Tales PROOF
1306.   Three PROOF
1307.   Wild Poppy PROOF
1308.   Endlessly
1309.   Intimate Journey PROOF
1310.   Joy Virus PROOF
1311.   Delerium PROOF
1312.   Veronica's Game PROOF
1313.   End Of The World PROOF
1314.   Perfect PROOF
1315.   Ice Woman PROOF
1317.   Latina Fever PROOF
1318.   Barcelona Sex Secrets PROOF
1319.   Escape From Carpathia PROOF
1320.   Aphrodesia's Diary PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.573 Filed 08/20/19 Page 34 of 44



1321.   Blonde In Blue Flannel PROOF
1322.   Hard To Stop PROOF
1323.   Island Fever 4 disc 1 PROOF
1324.   Island Fever 4 disc 2 PROOF
1325.   Island Fever 4 disc 3 PROOF
1326.   Underworld PROOF
1327.   Supermodel 2 PROOF
1328.   The Moment PROOF
1329.   8th Day disc 1 PROOF
1330.   8th Day disc 2 PROOF
1331.   8th Day disc 3 PROOF
1332.   8th Day disc 4 PROOF
1333.   Hercules disc 1 PROOF
1334.   Hercules disc 2 PROOF
1335.   Principles of Lust PROOF
1336.   New Girl PROOF
1337.   Coming of Age PROOF
1338.   Portrait of a Woman PROOF
1339.   Operation Tropical Stormy disc 1 PROOF
1340.   Operation Tropical Stormy disc 2 PROOF
1341.   Operation Tropical Stormy disc 3 PROOF
1342.   Milf Next Door 8
1351.   Grannys 8 disc 1 PROOF
1352.   Grannys 8 disc 2 PROOF
1353.   Grannys 8 disc 3 PROOF
1354.   Grannys 8 disc 4 PROOF
1355.   Older And Anal 1 disc 1
1356.   Older And Anal 1 disc 2
1357.   Older And Anal 1 disc 3
1358.   Older And Anal 1 disc 4
1359.   Older And Anal 1 disc 5
1360.   Older And Anal 1 disc 6
1361.   Lesbian Heavy Hitters 1 PROOF
1362.   Lesbian Heavy Hitters 3 PROOF
1363.   Kelly The Coed 16 PROOF
1364.   Kelly The Coed 13 PROOF
1365.   Kelly The Coed 14 PROOF
1366.   Lactating disc 1 PROOF
1367.   Lactating disc 2 PROOF
1368.   Lactating disc 3 PROOF
1369.   Lactating disc 4 PROOF
1370.   Pretty Little Latinas 9 PROOF
1371.   Pretty Little Latinas 8 PROOF
1372.   Pretty Little Latinas 7 PROOF
1373.   Pretty Little Latinas 11 PROOF
1374.   My Plaything Lexi Belle disc 1 PROOF
1375.   My Plaything Lexi Belle disc 2 PROOF
1376.   My Plaything Lexi Belle disc 3 PROOF
1378.   My Plaything Giana Michaels disc 1 PROOF
1379.   My Plaything Giana Michaels disc 2 PROOF
1380.   My Plaything Giana Michaels disc 3 PROOF
1381.   My Plaything Audrey Bitoni disc 1 PROOF
1382.   My Plaything Audrey Bitoni disc 2 PROOF
1383.   My Plaything Audrey Bitoni disc 3 PROOF
1384.   My Plaything Ashlyn Brooke disc 1 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.574 Filed 08/20/19 Page 35 of 44



1385.   My Plaything Ashlyn Brooke disc 2 PROOF
1386.   My Plaything Ashlyn Brooke disc 3 PROOF
1387.   Pretty Little Latinas 13 PROOF
1388.   Pretty Little Latinas 14 PROOF
1389.   Pretty Little Latinas 15 PROOF
1390.   Pretty Little Latinas 16 PROOF
1391.   Pretty Little Latinas 17 PROOF
1392.   Pretty Little Latinas 18 PROOF
1393.   Pretty Little Latinas 19 PROOF
1394.   Pretty Little Latinas 20 PROOF
1395.   Fetish Desires 4 PROOF
1396.   Wow Thats What I Call Anal Sex 2 PROOF
1397.   Shot At Home 5 PROOF
1398.   Shot At Home 6 PROOF
1399.   Shot At Home 7 PROOF
1400.   Shot At Home 8 PROOF
1401.   Shot At Home 9 PROOF
1402.   Shot At Home 34 PROOF
1403.   Shot At Home 33 PROOF
1404.   Shot At Home 32 PROOF
1405.   Shot At Home 31 PROOF
1406.   Shot At Home 30 PROOF
1407.   Shot At Home 3 PROOF
1408.   Shot At Home 29 PROOF
1409.   Shot At Home 28 PROOF
1410.   Shot At Home 27 PROOF
1411.   Shot At Home 26 PROOF
1412.   Shot At Home 25 PROOF
1413.   Shot At Home 24 PROOF
1414.   Shot At Home 23 PROOF
1415.   Shot At Home 22 PROOF
1416.   Shot At Home 21 PROOF
1417.   Shot At Home 20 PROOF
1418.   Shot At Home 2 PROOF
1419.   Shot At Home 19 PROOF
1420.   Shot At Home 18 PROOF
1421.   Shot At Home 17 PROOF
1422.   Shot At Home 16 PROOF
1423.   Shot At Home 15 PROOF
1424.   Shot At Home 14 PROOF
1425.   Shot At Home 13 PROOF
1426.   Shoy At Home 12 PROOF
1427.   Shot At Home 11 PROOF
1428.   Shot At Home 10 PROOF
1429.   Shot At Home 1 PROOF
1430.   Older And Anal 2 disc 1 PROOF
1431.   Older And Anal 2 disc 2 PROOF
1432.   Older And Anal 2 disc 3 PROOF
1433.   Older And Anal 2 disc 4 PROOF
1434.   Older And Anal 2 disc 5 PROOF
1435.   Older And Anal 2 disc 6 PROOF
1436.   Gangbang a teen disc 1 PROOF
1437.   Gangbang a teen disc 2 PROOF
1438.   Gangbang a teen disc 3 PROOF
1439.   Gangbang a teen disc 4 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.575 Filed 08/20/19 Page 36 of 44



1440.   Gangbang a teen disc 5 PROOF
1441.   Gangbang a teen disc 6 PROOF
1442.   Ass Toric Erotica disc 1 PROOF
1443.   Ass Toric Erotica disc 2 PROOF
1444.   Ass Toric Erotica disc 3 PROOF
1445.   Ass Toric Erotica disc 4 PROOF
1446.   2 In The Mouth And 1 In The Ass PROOF
1447.   Hey my grandma is a whore 17 PROOF
1448.   Hey my grandma is a whore 18 PROOF
1449.   Hey my grandma is a whore 19 PROOF
1450.   Hey my grandma is a whore 20 PROOF
1451.   Hey my grandma is a whore 5 PROOF
1452.   Hey my grandma is a whore 6 PROOF
1453.   Hey my grandma is a whore 7 PROOF
1454.   Hey my grandma is a whore 8 PROOF
1455.   Pretty Little Latinas 21 PROOF
1456.   Pretty Little Latinas 22 PROOF
1457.   Pretty Little Latinas 23 PROOF
1458.   Pretty Little Latinas 24 PROOF
1459.   Pretty Little Latinas 25 PROOF
1460.   Pretty Little Latinas 26 PROOF
1461.   Pretty Little Latinas 27 PROOF
1462.   Pretty Little Latinas 28 PROOF
1463.   Pretty Little Latinas 29 PROOF
1464.   Fashionistas Safado disc 1 PROOF
1465.   Fashionistas Safado disc 2 PROOF
1466.   Fashionistas Safado disc 3 PROOF
1467.   Fashionistas Safado disc 4 PROOF
1468.   Fashionistas Safado disc 5 PROOF
1469.   Naughty Amateur Texas Tube Steak PROOF
1470.   Naughty Amateur Oklahoma Orgasmic PROOF
1471.   Naughty Amateur New Sexico PROOF
1472.   Naughty Amateur Nevada Nookie PROOF
1473.   Naughty Amateur Montana Maneaters PROOF
1474.   Naughty Amateur Maryland Muffdivers PROOF
1475.   Naughty Amateur Home Videos: Nasty New England PROOF
1476.   Naughty Amateur Home Videos North Carolina Nymphos PROOF
1477.   Naughty Amateur Home Videos 3: Connecticut Climax PROOF
1478.   Naughty Amateur Home Video Nebraska PROOF
1479.   Naughty Amateur Colorado Creamers PROOF
1480.   Mother Daughter Exchange Club 9 PROOF
1481.   Mother Daughter Exchange Club 7 PROOF
1482.   Midget Gone Lesbo 2 PROOF
1483.   Expert Guide To Threesomes PROOF
1484.   Expert Guide To Anal Pleasure For Men PROOF
1485.   Expert Guide To Advanced Anal Sex PROOF
1486.   Expert Guide To The G Spot PROOF
1487.   Ejaculating Lesbos disc 1
1488.   Ejaculating Lesbos disc 2
1489.   Ejaculating Lesbos disc 3
1490.   Ejaculating Lesbos disc 4
1491.   Pretty Little Latinas 35 PROOF
1492.   Milf Hunter 17 PROOF
1493.   Pretty Little Latinas 5 PROOF
1494.   Mother Daughter Exchange Club 24 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.576 Filed 08/20/19 Page 37 of 44



1495.   Mother Daughter Exchange Club 18 PROOF
1496.   Mother Daughter Exchange Club 16 PROOF
1497.   Mother Daughter Exchange Club 14 PROOF
1498.   Mother Daughter Exchange Club 8 PROOF
1499.   Mother Daughter Exchange Club 6 PROOF
1500.   Mother Daughter Exchange Club 4 PROOF
1501.   Mother Daughter Exchange Club 27 PROOF
1502.   Mother Daughter Exchange Club 26 PROOF
1503.   Mother Daughter Exchange Club 25 PROOF
1504.   Mother Daughter Exchange Club 20 PROOF
1505.   Mother Daughter Exchange Club 21 PROOF
1506.   Mother Daughter Exchange Club 22 PROOF
1507.   Mother Daughter Exchange Club 23 PROOF
1508.   Mother Daughter Exchange Club 19 PROOF
1509.   Mother Daughter Exchange Club 17 PROOF
1510.   Mother Daughter Exchange Club 15 PROOF
1511.   Mother Daughter Exchange Club 10 PROOF
1512.   Mother Daughter Exchange Club 11 PROOF
1513.   Mother Daughter Exchange Club 12 PROOF
1514.   Mother Daughter Exchange Club 25 PROOF
1515.   Mother Daughter Exchange Club 13 PROOF
1516.   My Plaything: Miko Lee PROOF
1517.   Naughty Amateur South Carolina Slamm PROOF
1518.   Naughty Amateur Home Videos Decadent Delaware PROOF
1519.   Amy's Pissing Phantasies Vol. 2 PROOFCASE
1520.   Doc Pee PROOFCASE
1521.   Switch Hitters Butt Fuckin B          PROOF RECEIPT    9.62
1522.   Switch Hitters My Husband Lo          PROOF RECEIPT    9.62
1523.   Switch Hitters Suck That Cock         PROOF RECEIPT    9.62
1524.   Bible Black disc 1
1525.   Bible Black disc 2
1526.   Bible Black disc 3
1527.   Blackmail 2 disc 1
1528.   Blackmail 2 disc 2
1529.   G-Taste disc 1
1530.   G-Taste disc 2
1531.   G-Taste disc 3
1532.   Gorgeous Wet Georgette
1533.   Piss N'Fist
1534.   Golden Swallow
1535.   Pissing Passion PROOFCASE
1536.   Lespiss
1537.   Peenuts
1538.   Liquid Lust
1539.   Preggo Piss
1540.   Amy's Pissing Phantasies Vol. 5
1541:   Switch Hitters: Bisexual Virgins PROOF RECEIPT      9.62
1542:   Badlands 2: Back Into Hell PROOF
1543:   University Co-Eds 14 PROOF
1543:   Un-Natural Sex 15 PROOF
1544:   Triple Stacked 8 PROOF
1545:   Triple Stacked 9 PROOF
1546:   Taped College Confessions 11 PROOF
1547:   Taped College Confessions 12 PROOF
1548:   Assman 16 PROOF
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.577 Filed 08/20/19 Page 38 of 44



1549:   American Blonde PROOF
1550:   Air Tight PROOF
1551:   Body Language PROOF
1552:   Blue Monday PROOF
1553:   Timeless PROOF
1554:   Bad Girls 1: Lockdown PROOF
1555:   Screwdriver PROOF
1556:   Dildo Debutantes PROOF
1557:   Beetlejism PROOF
1558:   Jane Bond - License To Thrill PROOF
1559:   In Search of the Golden Bone PROOF
1560:   Things Change 2: Letting Go PROOF
1561:   Nymph PROOF
1562:   Breakup Sex PROOF
1563:   Lesbo A Go Go (Included w/Alpha 15) PROOF
1564:   Lactating Lesbos 4 PROOF
1565:   Innocent & Anal 1 PROOF
1566:   Butt Sluts 5 PROOF
1567:   Big Lips Big Clits 8 PROOF
1568:   Big Lips Big Clits 9 PROOF
1569:   Big Lips Big Clits 10 PROOF
1570:   Anal Ecstasy PROOF
1571:   Anal Lovebud PROOF
1572:   Roommates (Chuck Vincent) PROOF      PROOF RECEIPT   20.95
1573:   Afterglow PROOF
1574:   In The Garden of Shadows PROOF
1575:   Sex Aliens PROOF
1576:   Boobs, Butts, And Bloopers 2 PROOF
1578:   Corporate Assets 2
1579:   Bitches of Westwood PROOF
1580:   other version of Black Widow PROOFLL
1581:   Big Wet Asses 21 PROOF
1582:   Tatiana 1 PROOF
1583:   Heartfelt 1 PROOF
1584:   G Strings & Bobby Sox 2 PROOF
1585:   Older Women w/ Younger Girls The Squirters 6 PROOF
1587:   Last Temptation PROOF
1588:   Dare You PROOF
1589:   Bare Stage PROOF
1590:   Palm Springs Girls PROOF
1591:   Awesome Assets PROOFLL
1592:   Lesbian Psychotherapists 2 PROOF
1593:   Health Spa PROOF
1594:   Nicole Stanton Story part 1 PROOF
1595:   Blonde Riders PROOF
1596:   Ms. Magnificent PROOF
1596:   Obsession disc 2 PROOFLL
1597:   Unreal                 PROOF RECEIPT             13.99
1598:   Hot Shots              PROOF LETTER
1599:   Sex 1/Sex 2            PROOFLL
1601:   Corporate Assets 2     PROOFLL
1603:   Candy Stripers 2       PROOFLL
1604:   Other six hightide videos PROOFLL
1605:   Fast Forward (Wicked)      PROOFLL
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.578 Filed 08/20/19 Page 39 of 44



Have no cd's for the following albums

1. Paul Gozenbach: Comfort                  46(receipt paypal)
2. Paul Gozenbach: Slow Fire Vol. 1-2
3: Paul Gozenbach: Enforcer
4. Paul Gozenbach: Drew Breath
5. Paul Gozenbach: Secrets Spill Over
6. Paul Gozenbach: Slow Fire Vol. 3-4
7. Paul Gozenbach: Bright Alert          10.00
8. Sportsguitar: Cicados Chirping        21.77
9. American Analog Set: Know By Heart     4.00
10. Care of Night: Connected             15.10
11: Legendary Pink Dots: Your Children    8.49
12. Appleseed Cast: End Of The Ring Wars 5.24
13. Vol. Horror of Karen Black: Black Date     18.14
14. Indelicates: Elevator Music                      56.07 all 3   indelicates
15. Indelicates: David Koresh Superstar
16. Indelicates: Diseases of England
17. Double Leopards: Circa 1999- 2001                                12.00
18: Caustic Resin: "The Afterbirth"                                        6.06
19: Atavin: "Interiors"                                               7.11est
20: Zoviet France: "Popular Soviet Songs And Youth Music Disc      1"      37.00
21: Zoviet France: "Popular Soviet Songs And Youth Music Disc      2"
22: Zoviet France: "Popular Soviet Songs And Youth Music Disc      3"
23: Of Cabbages And Kings: "Never Too Late"                               15.88
24: Neither/Neither World: "She Whispers"                                 10.92
25: Eat Static: "Science of the Gods"                                      3.37
26: Carpet People: More Bad Weather Coming Out of The Rain"         9.93
27: The Fall: "Your Future, Our Clutter"                           11.94est
28: Mother Goose: "village"                             6.28
29: 2 Live Crew: "As Nasty As They Wanna Be"            9.97
30" Windy And Carl: "Depths"                         10.97
31: Auburn Lull: "Regions Less Parallel"           14.49
32: Lockweld: "eutectic"                              7.81
33: Johnny Society: "Coming To Get You"                 3.05
34: Sigur Ros: "()"                                    4.00
35: Pixies: "Surfer Rosa"                              11.07
36: Front Line Assembly: "Civilization"                 7.97
37: Birchville Cat Motel: "Siberian Earth Curve"       11.97
38. Swans: "My Father Will Guide Me..."                12.62
39. Paul Gozenbach: "Notify Your Friends, Everything Ends"
40. Paul Gozenbach: "Avalanche Kiss"
41. Disc: "Brave2ep"                                 90.92est
42: Adam Selzer: "All The Walls Are Bare"             6.47
43: Hammock: "Everything And Nothing"                15.09
44: Black Watch: "Highs And Lows"                    10.97
45: Christian Death: "American Inquisition"                5.74
46: Christian Deth: "Lover of Sin"                    6.97
47: Johnny Society: "Life Behind The 21st Century Wall" 3.03
48: Victory At Sea: "All Your Things Are Gone"           4.09
49: Fare You Well: "Sounds Like A Serenade"             11.82
50: Horseback/Locrian: "New Dominions"                   8.69
51: Hannah Marcus: "Black Hole Heaven"                   4.09
52: Velocity Girl: "Copacetic"                           4.09
53: Electric Wizard: "Black Masses"                     10.48
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.579 Filed 08/20/19 Page 40 of 44



54: Toshack Highway: "s/t"                            3.54
55. City of Caterpillar: "Demos"                     16.98
56. Brian Eno: "Taking Tiger Mountain By Stretegy"    9.99
57. Pineapple Thief: "Lightbulb Sun disc 1"           12.31
58: Pineapple Thief: "Lightbulb Sun disc 2"
59. Xymox: "Metamorphosis"                            3.95
60: Wow & Flutter: "Equillibro"                      55.43est
61: Simon Scott: "Navigare"                          14.27est
62: Gloria Record: "S/t"                              5.11est
63: Christian Death: "Sexy Death God"                7.97
64: Lilys: "Zero Population Growth"                    6.31
66: Mono: "You Are There"                             9.77
67: Scott Walker: "Bish Bosch"                        14.73
68: Iceburn Collective: "Meditavolutions"              7.04
69: Old Time Relijun: "Witchcraft Rebellion"           7.75
70: Legendary Pink Dots: "Nemesis Online"             10.62
71: Angelic Process: "Coma Waering"                   18.29
72: Dynasty: "Black Box"                               9.53
73: Ulver: "Shadows Of The Sun"                        8.99
74: Lync: Remembering The Fireballs"                            7.75
75: Rachel Grimes: "The Clearing"                     gift        15.26
76: Arcwelder: "Entropy"                                           8.55
77: Brian Eno: "Before And After Science"                         12.58
78: Agent: "Evidence"                                            100.34est
79: Auburn Lull: "Begin Civil Twilight"                           11.44
80: Emerald Park: "Absolute Zero"                                 15.33
81: Autechre: "lp5"                                               24.00est
82: Drowsy: "Snow On The Stone"                                    2.99
83: Iceburn: "Polar Bear Suite"                                    2.99
84: Clutch: "From Beale St. To Oblivion disc 1"                   12.93
85: Clutch: "From Beale St. To Obllivion disc 2"
86: Birchville Cat Motel: "Beautiful Speck Triumph disk 1"        19.99
87: Birchville Cat Motel: "Beautiful Spect Triumph disk 2"
88: Pop Unknown: If Arsenic Fails..."                     7.17est
89: Triplefastaction: "Cattlemen Don't"                 11.98est
90: Dungen: "Tio Bitar"                                   7.98est
91: Juan MacLean: "The Future Will Come"                  7.13est
92. Early Day Miners All Harm Ends Here                   5.48est
93: Bardo Pond: "Set And Setting"                       10.97
94: Agalloch: "Ashes Against The Grain"                 9.98
95: Hammock: "Departure Songs disc 1"                   13.45
96: Hammock: "Departure Songs disc 2"
97: Walk On Fire: "Blind Faith"                           4.60
98: Hammock: "Oblivion Hymns"                           12.69
99: Lilys: "In The Presence of Nothing"                 42.93
100: Zoviet France: "Just An Illusion"                    12.00
101: Zoviet France: "Look Into Me"                        25.00
102: Black Watch: "Sugarplum Fairy"                        5.80
103: Zoviet France: Shadow, Thief Of The Sun"             49.98
104: All Natural Lemon And Lime Flavors: "S/t"             7.93
105: Auburn Lull: "Cast From The Platform"                 8.46
106: Medicine: "The Buried Life disc 1"                   15.97
107: Medicine: "The Buried Life disc 2"
108: Gary Numan: "Telekon"                              10.85
109: Captain Beefheart: "Doc At The Radar Station"        6.93
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.580 Filed 08/20/19 Page 41 of 44



110:   In Flames: "Jester Race"                              8.73
111:   Nathan Fake: "Drowning In A Sea of Love"             7.00
112:   Guidded By Voices: "Bears For Lunch"                13.95
113:   Guided By Voices: "Cool Planet"                   10.16
114:   Guided By Voices: "English Little Leagues"        11.90
115:   Guided By Voices: "Class Clown Spots A UFO"       11.90
116:   Balmorhea: "Constellations"                          12.13
117:   Iced Earth: "Dark Saga"                               9.35
118:   Blue Ontario: "New Frequencies"                        4.00
119:   Oxford Collapse: "Remember The Night Parties"          4.28
120:   Los Halos: "For Ramona"                              24.99
121:   Spraydog: "Lines Are Drawn Only By The Eyes"          5.00
122:   Guided By Voices: "Down By The Racetrack"            10.16
123:   Stetson/Neufield: "Never Was The Way She Were"        gift 16.90est
124:   Pretendo: "2"                                         4.00
125:   Screams For Tina: "2003 AD"                          15.04
126:   Bare Miniumum: "Can't Cure The Nailbiters"            2.99
127:   Ghost: "Second Time Around"                          20.86
128:   Pong: "Killer Lifestyle"                              4.88
129:   Venetian Snares: "Horsey Noises"                     11.98
130:   Outrageous Cherry: "Stay Happy"                       3.97
131:   North of America: "These Songs Are Cursed"           gift 10.00est
132:   Hammock: "Maybe They Will Sing For Us Tomorrow"      gift 13.48est
133:   Hammock: "Asleep In The Downlights"                  gift 9.49est
134:   Frankenixon: "Depth Perception"                       5.97
135:   Hammock: "Chasing After Shadows..."                  11.78
136:   Identical Suns: "S/T"                                gift 10.94est
137:   Shiner: "The Egg"                                    19.92
138:   Eyvind Kang: "Narrow Garden"                         10.60
139:   East River Pipe: "Gasoline Age"                       6.18
140:   Frog Eyes: "Paul's Tomb: A Triumph"                   8.73
141:   Butthole Surfers: "Electriclarryland"                 4.18
142:   Eldridge Skells Rude Staircase: "Sookie Jump"         4.39
143:   Captain Beefheart: "Shiny Beast (Bat Chain Puller)" 7.48
144:   Seam: "The Pace Is Glacial"                           6.90
145:   Likehell: "American Style"                            7.86
146:   Nurse With Wound: "Who Can I Turn To Stereo"         11.98
147:   Tribes of Neurot:"Grace"                              6.77
148:   Johnny Society: "Wood"                         3.67
149:   Super Furry Animals: "Hey Venus disc 1"        4.00
150:   Super Furry Animals: Hey Venus disc 2"
151:   Pale Saints: "Slow Buildings"                  4.00
152:   Notorious BIG: "Ready To Die"                  10.97
153:   Pineapple Thief: "Little Man"                  12.31
154:   Guided By Voices: "Motivational Jumpsuit"      12.38
155:   Be Your Own Pet: "s/t"                          4.00
156:   Caspian: "Waking Season"                        9.36
157:   Charalambides: "Our Bed Is Green disc 1"        9.18
158:   Charalambides: "Our Bed Is Green disc 2"
159:   Editors: "An End Has A Start"                   4.16
160:   Jimi Hendrix: Are You Experienced?             15.10est

Have no CD's, nor album covers for:

Fiery Furnaces Blueberry Boat                          5.99est
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.581 Filed 08/20/19 Page 42 of 44



Dirty Projectors: Glad Fact                          14.75est
Elephant Micah United States of Elephant Micah       44.00est
Go Betweens Before Hollywood                         19.94est
Akron/Family Meek Warrior                             5.45est
Akron/Family Love Is Simple                           7.41est
Gregor Samsa 55:12                                   37.39est
Henry Cow In Praise of Learning                      17.19est
lilys the three way                                   9.12est
Vertical Slit Twisted Steel And The Tits Of Angels    34.00est

have no case for: (175.00est just because it's really hard to sell a cd without
a cover or case)
 ativin german water
seely winter birds
cex maryland mansions
cheer accident fear draws misfortune
dashboard confessional: "the place you
aphex twin I care because you do
 m ward transistor radio
helios creed activated condition
 polvo celebrate the new dark age
max tundra mastered by the guy at the exchange
 kerosine 454 at zero
 son of earth erotic empire
pearl jam ten
venetian snares pink and green
 unwound a single history
boo radleys wake up
sex pistols nevermind the bullocks
 camper van beethoven new roman times
 guided by voices isolation drills
interpol antics
 arcade fire funeral
archers of loaf all the nations airports
three mile pilot chief assassin to the sinister
spoon soft effects
 guided by voices bee thousand
 built to spill perfect from now on
green magnet school blood music
 mermen glorious lethal euphoria
spiritualized pure phase
destroyer trouble in dreams
panicsville sterile
supersuckers must've been live
 th' legendary shack*shakers swampblood
slaves s/t

All sex toys bought within a year of each other/never used.
1.Simply Blown Silky Large Topaz               84.06   PROOFLL
2. Slippery Stuff lube                         34.66   PROOFLL
3. Encounter Lube                               11.46 PROOFLL
4. Intimate Organics Hydra                      21.94 PROOFLL
5. Earthly Body Waterslide                     16.98   PROOFLL
6. VixSkin Mistress                             66.00 PROOFLL
7. Aslan Leather Wonder Woman Harness          132.00 PROOFLL
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.582 Filed 08/20/19 Page 43 of 44



8. Tantus Flurry 02                             76.42est PROOFLL
9. Tantus Charmer                               28.90 PROOFLL
10. Tantus Silk Small                           17.99 PROOFLL
11. Tantus G Force                              41.27 PROOFLL
12. Tantus Ripple                               19.35 PROOFLL
13. Tantus Little Flirt                         37.64est PROOFLL
14. Tantus Ryder                                19.35 PROOFLL
15. WeVibe Tango                                46.98 PROOFLL
16. Fleshlight Freaks Alien Dildo               72.95est PROOFLL
17. Nobessence Seduction                       160.00est PROOFLL
18. Nobessence Romp                            120.00est PROOFLL
19. NJoy Pure Play Wand                        76.41 PROOFLL
20. NJoy Plug                                  42.99 PROOFLL
21. BS Is Nice Pride small                     59.99est PROOFLL
22. Fucking Sculptures G Spoon               120.00est    PROOFLL
23. Jopen Key Comet G Wand                    53.29 PROOFLL
24. Lelo Mona 2                               84.06 PROOFLL
25.Elypse Art Neo                            132.00 PROOFLL
26. Erotic Exotics Silver                    201.00    PROOFLL
27. Erotic Exotics Murray                       - PROOFLL
28. Laid D.1 dil                              75.00est PROOFLL
29. Luxotiq Athena                            70.00est PROOFLL
30. La Luz de Jesus $300 stone dildo       300.00est PROOFLL
31. Tantus Alumina                           58.76      PROOFLL
32. Glas yellow 6"                           80.00est PROOFLL
33. Whipspider Rubberworks Tentacle          70.00est PROOFLL
34. Steele Malone Earth dildo              210.00est gift
35. Papaya Toys Candy Stick                  90.00est
36. Tantus Splash                            29.74
37. Crystal Acrylic wand                     44.00est
38. Swiss Army Lube                        16.20
39. Probe lube                             16.00est
40. Blossom Organics lube                  23.85
41. Sliquid lube                           16.20
42. Honey Bear lube                        25.34
43. Uber lube                              33.33
44. Sportsheets Under The Bed Restraint System      28.95est
45. Kalisi Junior Rumblestick              28.00est
46. Black comforter                           40.00est
47. one large plastic bin of old playboys/penthouses(at least 4 years of
each)80.00est
48. record player
100.00est
49. wedding rings (3 silver)
60.00est
50. 1 Owner Gets Clipped poster                                             free
but would like back
(video games were in a plastic sealed bag in my bedroom next to plastic plants
on dresser)
51. Silent Hill Book of Memories        16.93
52. Rayman Origins                     13.98
53. Soul Sacrifice                     10.99
54. Uncharted: Golden Abyss            14.94
55. Dragon's Crown                     17.99
56. Tearaway                           18.99
Case 1:19-cv-00276-PLM-RSK ECF No. 16-7, PageID.583 Filed 08/20/19 Page 44 of 44



57. Injustice: God's Among Us          13.83
58. Little Big Planet                  14.28
59. Gravity Rush                       11.99
60. Need For Speed: Most Wanted        15.74
61. plastic bag full of refridgerator magnets (big bag/many magnet sets/people
gave us magnets)    30.00est???
62. 1 36 in steel/aluminum ruler                               10.00est
63. plastic bag full of hex keys/nails/assorted screws.
???useful???5.00est
64. TI-85 calculator                                     100.00est
65. strobe light                                          20.00est
66. all remaining cd/dvd binders                         250.00est
67. all cover art/boxes for movies                           ?
68. about 500 dvd-r's/cd-r's                             100.00est
69. jewellry box w. handcuffs/necklaces/ties/assorted beads/lube   50.00est
70. ten or so extra copies of misc. movies in a shoebox (Maraschino Cherry, Big
Clits Bits Lips, Andrew Blakes Secrets, etc.)
100.00est
